Citation Nr: 1144671	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  06-24 758A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD) with a gastric ulcer.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1970 to February 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for GERD and assigned a noncompensable rating.  A timely appeal was noted with respect to the assigned disability evaluation. 

In August 2006, the RO recharacterized the issue as GERD with a gastric ulcer and assigned a 10 percent disability evaluation for that disability.  The United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further held that, where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  Thus, the issue remains in appellate status. 

A hearing on this matter was held before the undersigned Acting Veterans Law Judge in May 2008.  A copy of the hearing transcript has been associated with the file. 

In May 2008, the Board remanded this issue to the RO (via the Appeals Management Center (AMC)) for further evidentiary development.  The matter was remanded again in March 2009.  

Following the additional development, the Veteran's appeal was returned to the Board.  In a February 2010 decision, the Board denied the Veteran's claim.

The Veteran appealed the February 2010 Board decision to the Court.  In a May 2011 memorandum decision, the Court vacated the February 2010 Board decision and remanded the case to the Board for further readjudication.

Following the January 2009 certification of this appeal to the Board, the Veteran submitted additional medical and lay evidence.  The Veteran waived his right to have the RO initially consider this evidence in an October 2011 statement by his representative.  38 C.F.R. §§ 20.800, 20.1304 (2011).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, another remand is required before the claim can be properly adjudicated.  

First, a remand is required in order to afford the Veteran a VA examination to determine whether his service-connected GERD with a gastric ulcer currently precludes him from performing substantially gainful employment.  In the May 2011 memorandum decision, the Court vacated the February 2010 Board decision.  In pertinent part, the Court decided that the Board did not adequately consider whether the Veteran should be granted a higher disability rating on an extraschedular basis.  The Court pointed to the Veteran's lay statements regarding his difficulties in his current occupation due to his service-connected disability.  A VA examination regarding the Veteran's employability and his service-connected GERD should be conducted to make this complex medical assessment.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  

Additionally, the Veteran's last VA examination to assess the current severity of his service-connected disability was in October 2008.  This examination is over three years old and he has made subsequent contentions regarding the current level of severity of his disability.  Therefore, the Board finds that a new VA examination is required to assess the current level of severity of the Veteran's service-connected GERD with a gastric ulcer.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); see, as well, VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Finally, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Hines, Illinois, are dated from September 2009.  All pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. 
§ 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the Hines, Illinois, VAMC.

Ensure that the Veteran has not been treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  After obtaining the above records, provide a VA examination to the Veteran in order to assist in evaluating the severity of his service-connected GERD with a gastric ulcer.  Properly notify the Veteran by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the diagnostic codes, particularly Diagnostic Code 7346.  The pertinent rating criteria must be provided to the examiner.  The findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.

Additionally, the VA examiner is directed to provide a medical opinion concerning the extent of functional and industrial impairment resulting from the Veteran's service-connected GERD with a gastric ulcer.  The opinion should address whether his service-connected GERD with a gastric ulcer is so disabling as to render him unemployable.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  In light of the above, the claim should be readjudicated, to include determining whether the claim should be referred to the Director of VA Compensation and Pension for extraschedular consideration.  If the benefit sought on appeal remains denied, a Supplemental Statement of the Case, which indicates the outcome of consideration for reference to the Director of VA Compensation and Pension for extraschedular consideration, should be issued and the Veteran afforded a reasonable period of time in which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
J. CONNOLLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

